Case 1:99-mc-09999 Document 1797-6 Filed 11/08/19 Page 1 of 2 PageID #: 174930



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

IBSA INSTITUT BIOCHIMIQUE SA,                     )
IBSA PHARMA INC. and ALTERGON SA,                 )
                                                  )
                      Plaintiffs,                 )
                                                  )
              v.                                  )
                                                  ) C.A. No.
TEVA PHARMACEUTICALS USA, INC.,                   )
                                                  )
                      Defendant.                  )

                   PLAINTIFFS’ RULE 7.1 DISCLOSURE STATEMENT

      Pursuant to Fed. R. Civ. P. 7.1, Plaintiffs state:

      1.      IBSA Institut Biochemique SA (“IBSA”) is a wholly owned subsidiary of IBSA

Holding SA and no publicly held company owns 10% or more of the stock of IBSA;

      2.      IBSA Pharma Inc. (“IBSA Pharma”) is a wholly owned subsidiary of IBSA

Holding SA and no publicly held company owns 10% or more of the stock of IBSA Pharma; and

      3.      Altergon SA (“Altergon”) has no parent corporation and no publicly held

company owns 10% or more of the stock of Altergon.

                                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Brian P. Egan

                                                   Jack B. Blumenfeld (#1014)
                                                   Brian P. Egan (#6227))
OF COUNSEL:                                        1201 North Market Street
                                                   P.O. Box 1347
Jeffrey J. Oelke                                   Wilmington, DE 19899
Ryan P. Johnson                                    (302) 658-9200
Laura T. Moran                                     jblumenfeld@mnat.com
FENWICK & WEST LLP                                 began@mnat.com
902 Broadway, Suite 14
New York, NY 10010                                 Attorneys for Plaintiffs IBSA Institut
(212) 430-2600                                     Biochimique SA, IBSA Pharma Inc. and
                                                   Altergon SA
Case 1:99-mc-09999 Document 1797-6 Filed 11/08/19 Page 2 of 2 PageID #: 174931



Erica R. Sutter
FENWICK & WEST LLP
801 California Street
Mountain View, CA 94041
(650) 988-8500

November 8, 2019




                                      2
